Petition for Writ of Mandamus Denied and Memorandum Opinion filed
November 9, 2006







 
Petition
for Writ of Mandamus Denied and Memorandum Opinion filed November 9, 2006.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00945-CV
____________
 
IN RE HUNG QUANG LE, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On
October 30, 2006, relator filed a petition for writ of mandamus
in this court.  See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  In the petition,
relator asked this court to compel the Honorable Judge Lynn Bradshaw-Hull,
presiding judge of County Court at Law No. 3 of Harris County, to set aside her
October 3, 2006 ruling ordering separate trials for the breach of contract case
and the extra-contractual claims.
Relator has not established that he is entitled to
mandamus relief.  Accordingly, we deny relator=s petition for writ of mandamus. 
 
PER CURIAM
 
Petition Denied and Memorandum
Opinion filed November 9, 2006.
Panel consists of Fowler, Edelman,
and Frost.